In Mandamus. This cause came on for consideration upon respondents’ motion for reconsideration, relators’ motion for reconsideration to provide clarification of the court’s decision, and relators’ motion for costs and attorney fees. Upon consideration thereof,
IT IS ORDERED by the court that the motions for reconsideration be, and hereby are, denied.
IT IS FURTHER ORDERED by the court that the motion for costs and attorney fees be, and hereby is, granted, and that relators file a bill and documentation in support of attorney fees, in accordance with the guidelines set forth in DR 2-106 within twenty days of the date of this entry. Respondents may file objections to relators’ bill and documentation within ten days of the filing of the bill and documentation; relators may file a reply to respondents’ objections, if any, within five days of the filing of the objections.
Pfeifer, J., would grant respondents’ motion for reconsideration and would deny the motion for costs and attorney fees.
Cook, J., would deny attorney fees.
Lundberg Stratton, J., would grant reconsideration and defer motion for costs and attorney fees.